Filed 01/22/20                                      Case 19-15117                                                   Doc 14



       1    Michael H. Meyer, Esq. #82336
            Chapter 13 Trustee
       2    Deanna K. Hazelton, #202821
            Senior Staff Attorney
       3    Sarah R. Velasco, #255873
            Staff Attorney
       4    PO BOX 28950
            Fresno, California 93729-8950
       5    Telephone (559) 275-9512
            Fax (559) 275-9518
       6    E-mail: cvinson@meyer13.com
       7                                UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF CALIFORNIA
       8

       9                                                             )   Case No.: 19-15117-B-13F
            In re:                                                   )
       10                                                            )   CHAPTER 13
            Raymond Casuga                                           )
       11                                                            )   DC NO. MHM-1
                            Debtor,                                  )
       12                                                            )   CHAPTER 13 TRUSTEE'S OBJECTION
                                                                     )   TO CONFIRMATION OF CHAPTER 13
       13                                                            )   PLAN
                                                                     )
       14                                                            )
                                                                     )   DATE: February 12, 2020
       15                                                            )   TIME: 9:30 AM
                                                                     )   PLACE: U.S. Courthouse
       16                                                            )          Dept. B, Courtroom 13, 5th Floor
                                                                     )          2500 Tulare Street
       17                                                            )          Fresno, Ca 93721
                                                                     )
       18                                                            )   JUDGE: Hon. Rene Lastreto II
       19
                     MICHAEL H. MEYER, Chapter 13 Trustee in the above referenced matter, objects to
       20
            confirmation of the Chapter 13 Plan filed on December 8, 2019, on the following grounds:
       21
                                                               I.
       22
                                                   BASIS OF OBJECTION
       23

       24            1.     The plan fails to comply with other applicable provisions of this title. [11 U.S.C. §
       25   1325(a)(1)]
       26            On or about December 20, 2019, the Trustee sent a document request letter to Debtor and
       27   Debtor’s Counsel. The Trustee has yet to receive the following requested documents (11 U.S.C.
       28   521(a)(3)):




                                                               -1-
Filed 01/22/20                                      Case 19-15117                                                  Doc 14



                   1. Documentation in support of Statement of Financial Affairs, Question 5.
       1
                   2. Item 16 on Form 122C-2 –Please provide a Tax Analysis demonstrating how the number
       2              stated on Line 16 of Form 122C-2 was calculated.
                   3. Item 17 on Form 122C-2 –Please provide a breakdown of each involuntary deduction on
       3              Debtor’s paystubs.
                   4. Item 22 on Form 122C-2 –Please provide evidence of additional health care expenses.
       4

       5
                   2.     The plan fails to provide for the value, as of the effective date of the plan, of
       6
            property to be distributed under the plan on account of each allowed unsecured claim is at least
       7
            the amount that would be paid on such claim if the estate of the Debtor(s) was liquidated under a
       8
            Chapter 7 of this title on such date. [11 U.S.C. §1325(a)(4)]
       9
                   On or about December 20, 2019, the Trustee sent a document request letter to Debtor and
       10
            Debtor’s Counsel. The Trustee has yet to receive the following requested documents (11 U.S.C.
       11
            521(a)(3)): Documentation in support of Statement of Financial Affairs, Question 5. According to
       12
            Question 5, Debtor received $461,328.00 in the last two years from “liquation of shares.”
       13

       14
                   3.     The plan provides for payments to creditors for a period longer than 5 years. [11
       15
            U.S.C. §1322(d)]
       16
                   The plan as proposed is taking 78.15 months to fund.
       17

       18
                   4.     The plan does not provide for all of Debtor(s’) projected disposable income to be
       19
            applied to unsecured creditors under the plan. [11 U.S.C. §1325(b)]
       20
                   A.     On or about December 20, 2019, the Trustee sent a document request letter to Debtor
       21
            and Debtor’s Counsel. The Trustee has yet to receive the following requested documents (11 U.S.C.
       22
            521(a)(3)):
       23          1. Item 16 on Form 122C-2 –Please provide a Tax Analysis demonstrating how the number
                        stated on Line 16 of Form 122C-2 was calculated.
       24          2. Item 17 on Form 122C-2 –Please provide a breakdown of each involuntary deduction on
       25
                        Debtor’s paystubs.
                   3. Item 22 on Form 122C-2 –Please provide evidence of additional health care expenses.
       26

       27
                   B.     122C-2 Lines 8 and 9: The Local Housing and Utilities Standards for cases filed on or
       28
            after November 1, 2019, in Fresno County, for a family size of 1, is nonmortgage expenses of $504.00




                                                              -2-
Filed 01/22/20                                        Case 19-15117                                                     Doc 14



       1    and mortgage/rent expense of $1,055.00. Debtor deducts nonmortgage expense of $624.00 on Line 8
       2    of the 122C-2 and $1,306.00 on Line 9 for mortgage/rent expense. See Doc. No 1.
       3             C.     122C-2 Line 35: According to Line 35 total priority claims equal $85,169.55.
       4    According to the plan, total priority claims equal $124,166.90.
       5

       6                                                         II.
       7                                         POINTS AND AUTHORITIES
       8
                     11 U.S.C. §1322(a) provides that a plan shall provide for certain payments to creditors and for
       9
            payment of claims within specified classes. Pursuant to 11 U.S.C. §1325(a)(1) the Court shall confirm
       10
            a plan if the plan complies with the provisions of Chapter 13 and with other applicable provisions of
       11
            this title.
       12
                     11 U.S.C. §1325(a) provides that the Court shall confirm a plan if certain criteria set forth in
       13
            §1325(a) is met.
       14
                     The debtors carry the burden of proving, by a preponderance of the evidence, that the plan
       15
            complies with the statutory requirements of confirmation. In re Arnold and Baker Farms, 177 B.R.648,
       16
            654 (9th Cir. BAP 1994), In re Warren, 89 B.R. 87, 93 (9th Cir. BAP 1988), In re Wolff, 22 B.R.510,
       17
            512 (9th Cir. 1982).
       18
                     WHEREFORE, the Trustee requests that the Trustee’s objection to confirmation of the plan
       19
            be sustained.
       20

       21
            Dated: January 22, 2020                                Respectfully submitted,
       22
                                                                   /s/ Sarah R. Velasco
       23                                                          Sarah R. Velasco, Staff Attorney for
       24
                                                                   Michael H. Meyer, Chapter 13 Trustee

       25

       26

       27

       28




                                                                 -3-
